Citation Nr: 0940611	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-09 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to an effective date earlier than August 1, 1998, 
for the grant of special monthly compensation based on 
housebound status.  




ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1968.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Winston-Salem Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted entitlement 
to special monthly compensation based on housebound status 
effective August 1, 1998.  In April 2006, the Veteran 
submitted a statement to the Board indicating that he no 
longer wanted to represented by the Military Order of the 
Purple Heart, and that he wished to proceed in the appeal pro 
se.  In April 2007, the Board remanded the matter for 
issuance of a statement of the case.  


FINDINGS OF FACT

The minimum requirements for special monthly compensation at 
the housebound rate were not met prior to August 1, 1998.


CONCLUSION OF LAW

The criteria for an effective date prior to August 1, 1998 
for entitlement to special monthly compensation based on 
housebound status have not been met.  38 U.S.C.A. 
§ 1114(l)(s) (West 2002); 38 C.F.R. §§ 3.350, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the VCAA.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (2009).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

II.  Factual Background, Criteria, & Analysis

In a rating decision dated in July 2002, the RO granted 
entitlement to special monthly compensation based upon the 
housebound criteria effective August 1, 1998.  The Veteran 
claims that he is entitled to special monthly compensation at 
a much earlier date - beginning in August 1993.  As is 
explained below, entitlement to an effective date prior to 
August 1, 1998 for special monthly compensation is precluded 
as a matter of law.

If the veteran has a service-connected disability rated as 
total, and 
(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or, 
(2) by reason of such veteran's service-connected disability 
or disabilities, is permanently housebound, then the monthly 
compensation shall be $2,766. For the purpose of this 
subsection, the requirement of "permanently housebound" 
will be considered to have been met when the veteran is 
substantially confined to such veteran's house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to a service-connected disability or disabilities which 
it is reasonably certain will remain throughout such 
veteran's lifetime. 
 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Based upon a careful review of the evidence, the criteria for 
entitlement to special monthly compensation prior to August 
1, 1998 have not been met.  The threshold requirement for 
establishing entitlement to special monthly compensation 
based on housebound status is that there must be a single 
service connected disability rated as total, meaning 100 
percent disabling.  The only disability which is rated as 100 
percent disabling is post-traumatic stress disorder (PTSD), 
which is rated as 100 percent disabling effective August 1, 
1998.  The Board notes that a total disability rating for 
individual unemployability was in effect from June 2, 1993 to 
August 1, 1998, however, the Veteran did not have a single 
service-connected disability evaluated as 100 percent 
disabling until August 1, 1998.  In other words, the minimum 
requirements for special monthly compensation at the 
housebound rate were not met prior to August 1, 1998.  As 
such, an effective date earlier than August 1, 1998 for 
special monthly compensation based on being housebound is not 
warranted.

As there is no legal basis upon which to award an effective 
date earlier than August 1, 1998 for special monthly 
compensation based on being housebound, the Veteran's appeal 
must be denied.  See Sabonis, 6 Vet. App. at 430.


ORDER

An effective date earlier than August 1, 1998, for the grant 
of special monthly compensation at the housebound rate is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


